Citation Nr: 9902419	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-15 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1960.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which determined that new and material 
evidence had not been submitted to reopen the veterans 
previously denied claim for service connection for low back 
strain.  The veteran filed a timely appeal to this adverse 
determination.


FINDINGS OF FACT

1.  In a May 1961 rating decision, the RO originally denied 
the veterans claim for service connection for low back 
strain; this decision was not appealed.

2.  The evidence received since the ROs May 1961 rating 
decision does not tend to indicate that the veterans pre-
existing low back disorder was aggravated by his active duty 
service.


CONCLUSIONS OF LAW 

1.  The May 1961 RO rating decision which denied the 
veterans claim for service connection for ow back strain is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1998).

2.  The evidence received since the May 1961 RO rating 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veterans active service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).

In a May 1961 rating decision, the RO initially denied the 
veteran's claim for residuals of a back injury, on the basis 
that while the evidence showed two instances of complaints of 
back pain while in service, in July and August 1958, this 
pain was explicitly linked by examiners to a pre-service 
automobile accident 17 months earlier, and the evidence did 
not show that this pre-existing injury was aggravated during 
service.  

Also considered by the RO at the time of this decision was 
the report of a VA examination dated in February 1961.  At 
that time, the veteran reported having been injured in an 
automobile accident in 1956.  Specifically, he noted that the 
veteran had low back injury in auto accident, for which 
he later received exercises and was x-rayed in service.  
Clinical examination of the veterans back was normal.  The 
examiner diagnosed low back strain, symptomatic.

Finally, the RO also considered an April 1961 Certificate of 
Attending Physician from John E. McEnroe, M.D., a private 
physician.  Dr. McEnroe stated that he had treated the 
veteran for multiple abrasions and contusions of the hands, 
arms, and knees following a pre-service automobile accident.  
He stated that in early April 1957, following the accident, 
the veteran was treated for complaints of a sore back, with 
the area of soreness located 3 to 4 inches to the right of 
the lumbar spine.  Dr. McEnroe stated that later in April 
1957 the veteran was discharged with his various injuries 
having greatly improved.

The veteran was notified of the ROs determination by a 
letter dated in May 1961.  However, no appeal was filed 
within one year of notification of the may 1961 denial; 
therefore, the decision became final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§  3.104, 
20.302, 20.1103 (1998).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See Thompson v. Derwinski, 1 Vet.App., 251, 253 
(1991).

The United States Court of Veterans Appeals (Court) has 
articulated a two-step process which must be followed in 
addressing attempts to reopen a previously denied claim.  
First, the Board must determine whether the evidence added to 
the record is new and material.  According to the relevant VA 
regulation, [n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

Second, if the claimant has produced new and material 
evidence, the case is reopened and the Board must evaluate 
the merits of the claim in light of all the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991).

Relevant evidence submitted since the final May 1961 decision 
includes numerous outpatient treatment notes, operative 
reports, and examination reports from several private 
physicians and medical facilities.  These records indicate 
frequent treatment for multiple low back problems beginning 
in May 1975.  Diagnoses included chronic low back strain, 
lumbar degenerative disc disease, lumbar spinal nerve root 
compression, myofascial strain of the lumbar spine, lateral 
stenosis of the right lumbar spine, and degenerative lumbar 
spondylosis, among others.  These notes also reflect several 
instances of low back surgery during the 1980s.  Most of 
these records do not indicate the etiology of these back 
problems, save for a few records which refer to an on-the-job 
low back injury sustained in December 1980.  However, none of 
these records indicate that the veterans low back strain was 
aggravated by his period of active duty service.

Other newly-submitted evidence includes an Award Certificate 
from the Social Security Administration, dated in August 
1988, indicating that the veteran was entitled to Social 
Security disability benefits beginning in 1986.  The reason 
for the grant of this award was not provided.

Finally, the veterans wife submitted a statement, dated in 
May 1987, which indicated that the veteran had had a problem 
with his back ever since her marriage to the veteran in March 
1961.

The Board finds that while this newly-submitted evidence 
clearly establishes the presence of a significant current low 
back disorder, none of it indicates that the veterans pre-
existing back disorder worsened in service in any permanent 
manner beyond that degree of disability that existed at the 
time of entry into service.  Significantly, there is no 
competent medical evidence indicating that the veterans low 
back strain increased in severity during service beyond its 
normal progression.

The Board has considered the veterans allegations, as set 
forth in his substantive appeal to the Board, that while he 
did have a car accident before joining the Army, he did not 
have any subsequent back problems until he fell off the 
platform of a crane at Fort Benning, Georgia while in the 
service.  He stated that he was only treated once because the 
doctor said the he would be discharged from the Army if he 
kept coming in for treatment.  He stated that he did have an 
on-the-job injury in 1980 which put his back over the 
edge, but that he believed that a percent of my back 
injury is due to [the] injury in Army.  However, the Court 
has held that a lay person, such as the veteran, is not 
qualified to offer a medical opinion as to the aggravation of 
any pre-existing disorder during his period of active duty 
service.  See Heuer v. Brown, 7 Vet.App. 379, 384 (1995), 
citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1992).  In this 
respect, while the veteran can report his symptoms, his 
statements as to the cause of any claimed aggravation must be 
supported by competent medical evidence, not merely 
allegations.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-
95 (1992).  No such evidence has been presented in this case.  
Thus, because the veterans statements cannot serve as 
competent evidence of in-service aggravation, his statements 
are not new and material evidence as contemplated by 38 
C.F.R. § 3.156(a).  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

The Board therefore determines that while some of the 
evidence is new, in the sense that it was not previously of 
record at the time of the final May 1961 RO rating decision, 
it is not probative of whether the veterans pre-existing low 
back strain was aggravated by the veterans active duty 
service.  Accordingly, the Board concludes that new and 
material evidence has not been submitted to reopen the claim 
for service connection for this disorder.  The Board views 
its discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for a claim 
for service connection for low back strain.  See Graves v. 
Brown, 8 Vet.App. 522, 524-525 (1996) and Robinette v. Brown, 
8 Vet.App. 69, 77-78 (1995).  


ORDER

New and material evidence having not been submitted, service 
connection for low back strain is denied.




		
	JOHN R. PAGANO
Acting Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
